

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into effective as of March
28, 2018 (the “Effective Date”) between Adam Orvos (the “Executive”) and The
Neiman Marcus Group LLC, a Delaware limited liability company (“NMG”). All
capitalized terms used but not defined herein shall have the meanings assigned
to them in Appendix A, which is attached hereto and incorporated fully herein by
reference.


1.Employment. Beginning on April 23, 2018 (the “Start Date”), NMG agrees to
employ the Executive, and the Executive agrees to be employed in the position
and with the duties and responsibilities set forth in Section 3, and upon the
other terms and conditions set out in this Agreement.


2.At-Will Employment. The Executive acknowledges and agrees that the Executive’s
employment is on an “at-will” basis and may be terminated by either party at any
time for any reason, or for no reason.


3.Position and Duties.


(a)The Executive shall serve as Executive Vice President and Chief Financial
Officer of NMG. In such capacities, the Executive shall report to and be
accountable to the Chief Executive Officer of NMG and Parent (the “CEO”). The
Executive shall have such duties, functions, responsibilities, and authority as
are from time to time delegated to the Executive by the CEO; provided such
duties, functions, responsibilities and authority are consistent with his titles
and reasonable or customary for a person serving in the same or similar capacity
of a comparable enterprise.


(b)While employed by NMG, the Executive shall devote his full time, skill, and
attention and his best efforts to the business and affairs of NMG to the extent
necessary to discharge fully, faithfully, and efficiently the duties and
responsibilities delegated and assigned to the Executive in or pursuant to this
Agreement, except for usual, ordinary, and customary periods of vacation and
absence due to illness or other disability. Notwithstanding the foregoing, the
Executive may (i) subject to the prior written approval of the Parent Board,
serve as a director or as a member of an advisory board of a noncompeting
company, (ii) serve as an officer or director or otherwise participate in
non-profit educational, welfare, social, religious, professional, and civic
organizations, and (iii) manage personal and family investments; provided, that
any such activities as described in (i), (ii) or (iii) of the preceding
provisions of this Section 3(b) do not interfere with the performance and
fulfillment of the Executive’s duties and responsibilities as an executive of
NMG in accordance with this Agreement.


(c)In connection with the Executive’s employment by NMG, the Executive shall be
based in NMG’s offices in Dallas, Texas, except for such travel as the
performance of the Executive’s duties in the business of NMG and its Affiliates
may require.


1

--------------------------------------------------------------------------------







(d)All services that the Executive may render to NMG or any of its Affiliates in
any capacity while employed by NMG shall be deemed to be services required by
this Agreement and the consideration for such services is that provided for in
this Agreement.


4.Compensation and Related Matters.


(a)Base Salary. While employed by NMG, NMG shall pay to the Executive for his
services under this Agreement an annual base salary of $750,000 (such amount, as
may be increased by NMG, the “Base Salary”), less required withholding. The Base
Salary shall be payable in installments in accordance with the general payroll
practices of NMG, no less frequently than monthly.


(b)Annual Incentives. The Executive will be eligible to participate in NMG’s
annual incentive bonus program(s) applicable to the Executive’s position, in
accordance with the terms of such program(s), and shall have the opportunity to
earn an annual bonus thereunder based on the achievement of performance
objectives determined by the Parent Board. During each fiscal year, the
Executive’s target bonus will be 75% of his annual Base Salary with a maximum
bonus opportunity of 150% of his annual Base Salary. Notwithstanding the
foreging, the Executive’s annual incentive bonus for the fiscal year ended July
28, 2018 shall be prorated by multiplying the bonus earned for such year by a
fraction, the numerator of which is the number of days the Executive was
employed during the fiscal year and the denominator of which is the total number
of days in such fiscal year. For fiscal year 2018, Executive will receive the
prorata annual incentive bonus guaranteed at least the target level. Except as
otherwise expressly provided for in Section 5 hereof, no annual incentive bonus
(including the bonus described in the foregoing sentence) will be paid pursuant
to this Section 4(b) unless the Executive has remained continuously employed
with NMG through the applicable payment date. Each annual bonus, if any, will be
paid in the calendar year in which the applicable fiscal year ends. The actual
amount of any annual incentive bonus paid to the Executive will be determined
according to the terms of the annual incentive bonus program(s), including any
such terms that place the amount of any annual incentive bonus within the
discretion of the Parent Board.


(c)Long-term Incentives. The Executive will participate in such long-term
incentive programs as the Parent Board may determine. The Executive acknowledges
and agrees that the terms of the grant of an award pursuant to the Parent’s
Management Equity Incentive Plan (the “Equity Plan”) shall be governed
exclusively by the terms of such plan and award agreement, including, without
limitation, with respect to the vesting (which may consist of time vesting,
performance vesting or a combination thereof). Following the Start Date, subject
to the approval of the Parent Board, the Executive will be awarded (i) 10,000
options (the “Options”) to purchase Class A Common Stock and Class B Common
Stock of Parent (collectively, a “Parent Common Unit”) with an exercise price
equal to or greater than Fair Market Value (as defined in the Equity Plan) at
the date of grant and (ii) 1,750 restricted Parent Common Units (the “Restricted
Shares”). 50% of the Options shall be subject to time-based vesting and 50% of
the Options shall be subject to performance-based


2

--------------------------------------------------------------------------------





vesting. The Restricted Shares shall be subject to time-based vesting. The
Options and the Restricted Shares shall be subject to the terms of the Equity
Plan and governed by award agreements substantially in the form previously
approved by the Parent Board. Further, Executive will receive an additional 750
restricted Parent Common Units which will be subject to the terms of the Equity
Plan and governed by an award agreement substantially in the form previously
approved by the Parent Board with respect to the CEO. The Executive acknowledges
that the Equity Plan and such award agreements, and not this Agreement, will
govern the terms of the Options and Restricted Shares.


(d)Mid-Term Incentive Plan. The Executive will participate in the FY2018
Mid-Term Cash Incentive Plan (the “Mid-Term Plan”) on the terms as set forth in
the Mid-Term Plan. For purposes of the Mid-Term Plan, the Executive’s (i) FY
2018 target bonus will be $400,000, (ii) FY 2019 target bonus will be $900,000
and (iii) FY 2020 target bonus will be $1,000,000. Further, as to the FY 2018
target bonus only, Executive will be guaranteed payment of said bonus for the
fiscal year. Notwithstanding, Executive’s participation in the Mid-Term Plan is
in accordance with the plan terms. The FY 2018 target bonus will be paid in
2018.


(e)Employee Benefits. While employed by NMG, the Executive shall be eligible to
participate in the employee benefit plans, programs, and arrangements that are
generally made available by NMG to its senior executives, subject to the terms
of such plans, programs and arrangements; provided that medical and dental
benefits shall begin on the first month following the Executive’s 60th day of
employment by NMG. For the period of employment prior to the Executive’s
participation in a group medical plan offered by NMG, NMG shall pay the
Executive the difference between the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) rate payable by the Executive with his prior employer and
the rate that similarly situated executives of NMG pay out-of-pocket for medical
insurance; provided the Executive submits documentation of such COBRA payments
in accordance with Section 4(h). The Executive shall cooperate with, and
participate in any medical or physical examinations as may be required by, any
insurance company in connection with the applications for any life and/or
disability insurance policies, in all cases, provided such examinations and the
results therefrom are consistent with governing law.


(f)Relocation. A relocation program will be made available to the Executive to
assist the Executive with relocation to the greater Dallas, Texas area. A
summary of such program will be provided to the Executive. Notwithstanding the
program, the Executive will be provided up to a total of 6 months of the
temporary housing benefit under the program. As agreed between the Executive and
the Company, a residence of the Executive will be eligible for the Amended Value
Sale program (as defined in the relocation policy) and a residence of the
Executive may be eligible for the Guaranteed Purchase benefit should it not sell
within 90 days, as provided in the relocation policy. If the Executive’s
employment with NMG is terminated for Cause or if the Executive resigns his
employment for any reason other than Good Reason, in each case, prior to the 24
month anniversary of the Effective Date (the “Reimbursement Period”), the
Executive shall reimburse NMG a prorated amount


3

--------------------------------------------------------------------------------





of the cost associated with his relocation. The amount of the reimbursement
payable to NMG by the Executive shall be determined by (i) dividing (A) the
number of months remaining in the Reimbursement Period by (B) 24, then (ii)
multiplying the result by the total cost of the relocation. Any amounts that
have been paid by NMG to gross-up the Executive for taxes associated with the
relocation costs shall be included in the calculation toward the total costs of
the relocation. It will be the Executive’s responsibility to file personal taxes
for moving expenses. The Executive acknowledges that he has read and understands
the Neiman Marcus Relocation Policy and his obligations thereunder.


(g)The Executive shall receive a one-time signing bonus of $100,000 (the
“Signing Bonus”), less required withholdings, to be paid in the first pay period
following the Effective Date. If the Executive’s employment is terminated for
any reason prior to the first anniversary of the Effective Date, other than by
NMG without Cause or by the Executive for Good Reason, the Executive shall repay
the Signing Bonus to NMG within 60 days following the date of termination of the
Executive’s employment, prorated for the number of months that the Executive was
employed by NMG.


(h)Financial Planning and Advice. The Executive shall be entitled to receive
reimbursement for up to $5,000 per each calendar year while employed by NMG for
fees and expenses incurred by him for personal financial and tax advice and
planning, including without limitation fees and expenses covering services
relating to personal financial and tax advice and planning arising from the
Executive’s compensation and benefits provided pursuant to this Agreement and
otherwise by NMG. The Executive shall provide to NMG a request for reimbursement
along with a reasonably detailed receipt indicating the nature of the services
provided for any such fees and expenses within 30 days of the occurrence of such
fees and expenses. Any such reimbursement shall be made as soon as
administratively possible, but in any event no later than the maximum time
permitted by Treasury Regulation Section 1.409A-3(i)(1)(iv). The amount of
expenses incurred that are eligible for reimbursement pursuant to this Section
4(g) with respect to any calendar year shall not affect the amount eligible for
reimbursement in any other calendar year.


(i)Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable expenses incurred by the Executive in performing his duties and
responsibilities under this Agreement, consistent with NMG’s policies or
practices for reimbursement of expenses incurred by other NMG senior executives.


(j)Vacations. While employed by NMG, the Executive shall be eligible for five
weeks of vacation per year, the accrual and carryover of which shall be governed
by NMG’s vacation policy as applicable from time to time to other NMG senior
executives, and shall be eligible for sick pay and other paid and unpaid time
off in accordance with the policies and practices of NMG from time to time. The
Executive agrees to use his vacation and other paid time off at such times that
are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for NMG and the Executive.




4

--------------------------------------------------------------------------------





(k)Withholding Taxes. NMG shall withhold from any payments to be made to the
Executive pursuant to this Agreement such amounts (including social security
contributions and federal income taxes) as shall be required by federal, state,
and local withholding tax laws.


5.Termination of Employment.


(a)Termination by NMG for Cause, Total Disability or Death; Termination by the
Executive without Good Reason. If the Executive’s employment is terminated (x)
by NMG for Cause, (y) by reason of his Total Disability, or death, or (z) by the
Executive without Good Reason, NMG shall pay to the Executive within 30 days of
the date of the Executive’s termination of employment (i) any unpaid portion of
the Executive’s Base Salary accrued through the date of the Executive’s
termination of employment, and (ii) any reimbursement for business travel and
other expenses to which the Executive is entitled pursuant to Section 4(h) (the
amounts in clauses (i) and (ii), the “Accrued Amounts”).


(b)While the Executive is employed at-will by NMG, if (i) NMG terminates the
Executive’s employment for any reason other than for Cause, his Total
Disability, or his death, or the Executive terminates his employment for Good
Reason in accordance with Section 5(g), and (ii) the Executive executes in a
timely fashion, and does not revoke, the Release, then, subject to Sections
5(c), (d) and (f) below, in addition to the Accrued Amounts, NMG shall provide
the Executive with benefits (“Termination Benefits”) consisting of:


(1)
an amount equivalent to one (1) times the then-current annualized Base Salary,
less required withholding, which amount shall be paid over a 12-month period
(hereinafter, the “Salary Continuance Period”) in regular, bi-weekly
installments beginning with the first payroll period on or following the 30th
day after the date of the Executive’s termination of employment (with any
payments that otherwise would have been paid during such 30-day period being
made in a lump sum in the first payment);



(2)
the Executive’s pro-rated annual incentive bonus for the year of the Executive’s
termination of employment, less required withholding, pursuant to the terms of
the NMG annual incentive plan and payable at the time bonuses are paid generally
pursuant to the NMG annual incentive plan;



(3)
any earned and unpaid annual incentive bonus for the year prior to the year of
the Executive’s termination of employment, less required withholding, payable in
accordance with the terms of the NMG annual incentive plan; and



(4)
if, at the time of the Executive’s termination of employment, the Executive
participates in a group medical plan offered by NMG and the Executive is
eligible for and elects to receive continued coverage under such plan in
accordance with COBRA or any successor law, NMG will pay the Executive, for a
period of eighteen (18) months, a monthly amount equal to cost of the monthly
COBRA



5

--------------------------------------------------------------------------------





medical insurance premiums for the Executive as of the date of the Executive’s
termination of employment, less required withholdings on such amounts.


(c)If, in the reasonable judgment of NMG, the Executive engages in any of the
Restricted Activities described in Section 7 of this Agreement, NMG’s obligation
to provide the Termination Benefits shall end as of the date NMG so notifies the
Executive in writing.


(d)If the Executive is arrested or indicted for any felony, other serious
criminal offense, or any violation of federal or state securities laws, or has
any civil enforcement action brought against him by any regulatory agency, in
each case, for actions or omissions related to his employment with NMG, or if
NMG reasonably determines in its sole judgment that the Executive has committed
any act or omission that would have entitled NMG to terminate his employment for
Cause, whether such act or omission was committed during his employment with NMG
or during the Salary Continuance Period, then (i) NMG’s obligation to provide
Termination Benefits shall immediately end, and (ii) the Executive shall repay
to NMG any amounts paid to him as Termination Benefits within 30 days after a
written request to do so by NMG.


(e)The Executive will not be required to mitigate the amount of any payment
provided herein by seeking other employment or otherwise, nor will the amount of
payment provided for under this Agreement be reduced by any earnings received by
the Executive from any third party.


(f)As indicated in subsection 5(b)(ii) above, the payment to the Executive of
the Termination Benefits is conditioned on the Executive’s timely execution and
non-revocation of the Release within 30 days of the Executive’s termination of
employment. If (i) the Executive does not execute the Release within such
period; or (ii) the Executive revokes the Release within such period, NMG shall
have no obligation to pay the Executive any of the Termination Benefits. The
Executive understands and agrees, however, that, in such event, the Executive’s
agreements, obligations and restrictions set forth in Sections 6 and 7 hereof
shall continue to be in full force and effect.


(g)The Executive may terminate his employment for Good Reason. To exercise his
right to terminate for Good Reason, the Executive must provide written notice to
NMG of his belief that Good Reason exists within 90 days of the initial
existence of the circumstance(s) believed to constitute Good Reason, and such
notice shall describe the circumstance(s) believed to constitute Good Reason. If
such circumstance(s) may reasonably be remedied, as determined by NMG, NMG shall
have 30 days to effect that remedy. If not remedied within that 30-day period,
the Executive may terminate his employment for Good Reason by delivery of
written notice to NMG; provided that a termination for Good Reason must occur no
later than 135 days after the initial existence of the circumstance(s) believed
to constitute Good Reason; otherwise, the Executive is deemed to have accepted
the circumstance(s) that may have given rise to the existence of Good Reason.




6

--------------------------------------------------------------------------------





6.Confidential Information. The Executive acknowledges and agrees that (i) NMG
is engaged in a highly competitive business; (ii) NMG has expended considerable
time and resources to develop goodwill with its customers, vendors, and others,
and to create, protect, and exploit Confidential Information; (iii) NMG must
continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) in the specialty retail business, his
participation in or direction of NMG’s day-to-day operations and strategic
planning are an integral part of NMG’s continued success and goodwill; (v) given
his position and responsibilities, he necessarily will be creating Confidential
Information that belongs to NMG and enhances NMG’s goodwill, and in carrying out
his responsibilities he in turn will be relying on NMG’s goodwill and the
disclosure by NMG to him of Confidential Information; (vi) he will have access
to Confidential Information that could be used by any competitor of NMG in a
manner that would irreparably harm NMG’s competitive position in the marketplace
and dilute its goodwill; and (vii) he necessarily would use or disclose
Confidential Information if he were to engage in competition with NMG. NMG
acknowledges and agrees that the Executive must have and continue to have
throughout his employment the benefits and use of its goodwill and Confidential
Information to properly carry out his responsibilities. NMG accordingly promises
to provide the Executive with access to new and additional Confidential
Information and authorize him to engage in activities that will create new and
additional Confidential Information. NMG and the Executive thus acknowledge and
agree that during the Executive’s employment with NMG he (1) will receive new
and additional Confidential Information that is unique, proprietary, and
valuable to NMG, (2) will create new and additional Confidential Information
that is unique, proprietary, and valuable to NMG, and (3) will benefit,
including without limitation by way of increased earnings and earning capacity,
from the goodwill NMG has generated and from the Confidential Information.
Accordingly, the Executive acknowledges and agrees that at all times during his
employment by NMG and thereafter:


(a)all Confidential Information shall remain and be the sole and exclusive
property of NMG;


(b)the Executive will protect and safeguard all Confidential Information;


(c)the Executive will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of NMG to
the extent necessary for the proper performance of his responsibilities unless
authorized to do so by NMG or compelled to do so by law or valid legal process;
provided that nothing in this Agreement shall be construed to prohibit him from
reporting possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, from filing a charge with or participating in any investigation or
proceeding conducted by any governmental agency or regulatory body, or receiving
individual monetary awards or other individual relief by virtue of participating
in any federal whistleblower programs, and that he does not need the prior
authorization of NMG to make any such reports


7

--------------------------------------------------------------------------------





or disclosures and he is not required to notify NMG that he has made such
reports or disclosures;


(d)if the Executive believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, subject to the proviso in
Section 6(c) above, he will notify NMG in writing sufficiently in advance of any
such disclosure to allow NMG the opportunity to defend, limit, or otherwise
protect its interests against such disclosure;


(e)at the end of his employment with NMG for any reason or at the request of NMG
at any time, the Executive will return to NMG all Confidential Information and
all copies thereof, in whatever tangible form or medium including electronic;
and


(f)absent the promises and representations of the Executive in this Section 6
and Section 7 below, NMG would require him immediately to return any tangible
Confidential Information in his possession, would not provide the Executive with
new and additional Confidential Information, would not authorize the Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.


7.Restricted Activities. In consideration of the new and additional Confidential
Information which the Executive will obtain in connection with his employment
with NMG, the goodwill of NMG that will be created by the Executive’s
employment, and to permit NMG to protect such Confidential Information and
goodwill, as well as the other promises and undertakings of NMG in this
Agreement, the Executive agrees that, while he is employed by NMG and for a
period of 12 months following the end of that employment for any reason, he
shall not engage in any of the following activities (the “Restricted
Activities”):


(a)the Executive will not directly or indirectly make or publish any disparaging
or derogatory statements or otherwise disparage NMG or its Affiliates, any
products, services, or operations of NMG or its Affiliates, or any of the
former, current, or future officers, directors, or employees of NMG or its
Affiliates;


(b)the Executive will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either (i)
solicit or attempt to hire any individual who is at that time employed by or
otherwise engaged to perform services for NMG or its Affiliates or (ii) directly
or indirectly solicit, induce, persuade, or entice, or endeavor to solicit,
induce, persuade, or entice, any person who is then employed by or otherwise
engaged to perform services for NMG or its Affiliates to leave that employment
or cease performing or materially reduce services. Notwithstanding the
foregoing, (i) this restriction only applies to those employees and service
providers with whom the Executive had contact or from whom the Executive
received Confidential Information, (ii) general solicitations not directed at
employees of NMG or its Affiliates shall not constitute a violation of this
provision;




8

--------------------------------------------------------------------------------





(c)the Executive will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of NMG or any of its Affiliates to cease being a customer,
supplier, or vendor of NMG or any of its Affiliates or to divert all or any part
of such person’s or entity’s business from NMG or any of its Affiliates; and


(d)the Executive will not, directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, representative, or consultant,
provide services to any Competitor. After the end of the Executive’s employment
with NMG and any Affiliate, the restriction just set forth in this Section 7(d)
applies only to conduct of the Executive that takes place anywhere in, or is
directed at any part of, the Noncompetition Area. The Executive shall not be in
violation of this Section 7(d) solely as a result of his investment in stock or
other securities of a Competitor or any of its Affiliates listed on a national
securities exchange or actively traded in the over-the-counter market if he and
the members of his immediate family do not, directly or indirectly, hold more
than a total of one (1) percent of all such shares of stock or other securities
issued and outstanding. The Executive acknowledges and agrees that engaging in
the Restricted Activities described in this subsection would result in the
inevitable disclosure or use of Confidential Information, and the damage or
diminution of NMG’s goodwill, for the Competitor’s benefit or to the detriment
of NMG.


The Executive acknowledges and agrees that the restrictions contained in this
Section 7 are ancillary to an otherwise enforceable agreement, including without
limitation the mutual promises and undertakings set forth in Section 6 of this
Agreement; that NMG’s promises and undertakings set forth in Section 6 of this
Agreement, and the Executive’s position and responsibilities with NMG, give rise
to NMG’s interest in restricting the Executive’s post-employment activities;
that such restrictions are designed to enforce the Executive’s promises and
undertakings set forth in this Section 7 and his common-law obligations and
duties owed to NMG; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG’s goodwill, Confidential Information, and other
legitimate business interests; that he will immediately notify NMG in writing
should he believe or be advised that the restrictions are not valid or
enforceable under Texas law or the law of any other state that he contends or is
advised is applicable; and that absent the promises and representations made by
the Executive in Sections 6 and 7 of this Agreement, NMG would require him to
return any Confidential Information in his possession, would not provide the
Executive with new and additional Confidential Information, would not authorize
the Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement or employed the Executive.


8.Invention Assignment. The Executive hereby assigns to NMG all right, title and
interest to all Work Product that (i) relates to NMG’s actual or anticipated
business, research and development or existing or future products or services,
or (ii) is conceived, reduced to


9

--------------------------------------------------------------------------------





practice, developed or made using any equipment, supplies, facilities, assets,
information or resources of NMG (including, without limitation, any intellectual
property rights). The Executive shall promptly disclose Work Product to NMG and
perform all actions reasonably requested by NMG (whether during or after the
Executive’s period of employment) to establish and confirm the ownership and
proprietary interest of NMG in any Work Product (including, without limitation,
the execution of assignments, consents, powers of attorney, applications and
other instruments). The Executive shall not file any patent or copyright
applications related to any Work Product except with NMG’s written consent.


9.Resignation of Positions. Upon the Executive’s termination of employment for
any reason (unless otherwise agreed in writing by Parent and the Executive), the
Executive will be deemed to have resigned without any further action by the
Executive, from any and all officer and director positions that the Executive,
immediately prior to such termination, (a) held with Parent or any of its
subsidiaries and (b) held with any other entities at the direction of, or as a
result of the Executive’s affiliation with, Parent or any of its subsidiaries.


10.Indemnification. The Executive will be entitled to indemnification on the
same terms as indemnification is made available by NMG to its other senior
executives, whether through NMG’s bylaws or otherwise.


11.Entirety of Obligations. Payment of the Termination Benefits (conditioned
upon execution and non-revocation of the Release) constitute all of NMG’s
obligations to the Executive with respect to the Executive’s termination of
employment with NMG. However, nothing in this Agreement is intended to limit any
accrued and vested benefits (other than any entitlement to severance or
separation pay, if any) that the Executive may have under the applicable
provisions of any benefit plan of NMG in which the Executive is participating at
the time of his termination of employment or resignation, or any rights under
applicable law.


12.Remedies. The Executive acknowledges and agrees that NMG would not have an
adequate remedy at law and would be irreparably harmed if any of the provisions
of Section 6 and 7 of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the Executive agrees
that NMG shall be entitled to equitable relief, including preliminary and
permanent injunctions and specific performance, if the Executive breaches or
threatens to breach any of the provisions of such sections, without the
necessity of posting any bond or proving special damages or irreparable injury.
Such remedies shall not be deemed to be the exclusive remedies for a breach or
threatened breach of this Agreement by the Executive, but shall be in addition
to all other remedies available to NMG at law or equity. The Executive
acknowledges and agrees that NMG shall be entitled to seek to recover its
attorneys’ fees, expenses, and court costs, in addition to any other remedies to
which it may be entitled, if he breaches this Agreement. Each party acknowledges
and agrees that no breach by the other party of this Agreement or failure to
enforce or insist on its rights under this Agreement shall constitute a waiver
or abandonment of any such rights or defense to enforcement of such rights.




10

--------------------------------------------------------------------------------





13.Tolling. If the Executive violates the restrictive covenants set forth in
Section 6 and 7 of this Agreement and NMG brings legal action for injunctive or
other relief and obtains such relief, the terms of such restrictions, as
applicable, shall be extended by computing the applicable period of time from
the date relief is granted for NMG and then reducing such period by the amount
of time, after the Executive’s termination of employment with NMG, during which
the Executive complied with such restrictions.


14.Reformation. If the provisions of Sections 6 or 7 of this Agreement are ever
deemed by a court to exceed the limitations permitted by applicable law, the
Executive and NMG agree that such provisions shall be, and are, automatically
reformed to the maximum limitations permitted by such law.


15.Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings, oral
or written, with respect to the ending of the Executive’s at-will employment and
the subject matter of this Agreement. This Agreement may not be changed orally.
It may be changed only by written agreement signed by the party against whom any
waiver, change, amendment, modification or discharge is sought to be enforced.
This Agreement is to be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties. If any provision of this
Agreement shall be determined by a court to be invalid or unenforceable, the
remaining provisions of this Agreement shall not be affected thereby, shall
remain in full force and effect, and shall be enforceable to the fullest extent
permitted by applicable law.


16.Governing Law; Arbitration. The validity, performance and enforceability of
this Agreement shall be determined and governed by the laws of the State of
Texas, without regard to its conflict of laws principles. Except with respect to
claims by NMG for equitable relief under Section 12 of this Agreement, all
disputes under, or relating to, this Agreement shall be subject to, and resolved
exclusively under, The Neiman Marcus Group LLC Mandatory Arbitration Agreement
effective as of March 1, 2013, and as amended from time to time (“Mandatory
Arbitration Agreement”). The Executive hereby acknowledges and agrees that the
Executive is a Covered Employee under the Mandatory Arbitration Agreement, and
is subject to the Mandatory Arbitration Agreement in all respects. With respect
to claims by NMG for equitable relief under Section 12 of this Agreement, NMG
and the Executive agree that the exclusive forum for any such claim shall be in
a court of competent jurisdiction in Dallas County, Texas, with respect to a
state court, or the Dallas Division of the United States District Court for the
Northern District of Texas, with respect to a federal court.


17.Representations. The Executive hereby represents, warrants and agrees that:
(i) there are no restrictions or agreements, oral or written, to which the
Executive is a party or by which the Executive is bound that prevent or make
unlawful the Executive’s employment by NMG or execution and delivery of, or
performance under, this Agreement; (ii) to the best actual knowledge and belief
of the Executive, none of the information supplied by the Executive to NMG in
connection with the Executive’s employment by NMG misstated a


11

--------------------------------------------------------------------------------





material fact or omitted material facts necessary to make the information
supplied by the Executive not materially misleading; (iii) the Executive will
not, as of the Effective Date, have any business or employment relationship that
creates a conflict between the interests of the Executive and NMG or any of its
Affiliates; and (iv) the Executive will not disclose to NMG, or use, or induce
NMG to use, any proprietary information or trade secrets of others.


18.Cooperation. Following the Executive’s termination of employment, the
Executive shall (i) cooperate with NMG, as reasonably requested by NMG, to
effect a transition of the Executive’s responsibilities and to ensure that NMG
is aware of all matters being handled by the Executive and (ii) cooperate and
provide assistance to NMG at its reasonable request in connection with any
action, suit or proceeding brought by or against NMG or any of its Affiliates
(or in which any of them is or may be a party) or that relates in any way to the
Executive’s acts or omissions while employed by NMG. NMG agrees to promptly
reimburse the Executive for reasonable expenses incurred by him in connection
with assisting NMG in the manner described in the immediately preceding sentence
(including reasonable legal fees approved in advance by NMG). Reimbursement
shall be made in accordance with the applicable policy of NMG then in effect.
NMG shall provide reasonable notice of any need for assistance, and shall use
reasonable best efforts to not materially interfere with his employment or
business activities.


19.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, NMG and their respective heirs,
successors and assigns, except that the Executive may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of NMG. NMG may (i) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, (ii) designate one or more of its Affiliates to
perform their respective obligations hereunder, and (iii) assign this Agreement
in connection with the sale of all or substantially all of NMG’s or any of its
subsidiaries’ or parents’ equity interests (directly or indirectly), business or
assets (whether by merger, sale of stock or assets, recapitalization or
otherwise). The rights of NMG hereunder are enforceable by its Affiliates, who
are the intended third party beneficiaries hereof. NMG shall require any entity
that acquires all or substantially all the business and/or assets of NMG to
assume and agree to perform this Agreement in the same manner and to the same
extent that NMG would be required to perform it if no such acquisition had taken
place. If NMG fails to obtain such agreement, such failure (after notice and
opportunity to cure as set forth in Section 5(g)) shall constitute Good Reason;
provided that the Termination Benefits to which the Executive is entitled upon a
termination for Good Reason pursuant to Section 5(b) shall be the sole remedy of
the Executive for any failure by NMG to obtain such agreement. As used in this
Agreement, “NMG” shall include any acquirer of all or substantially all the
business and/or assets of NMG that executes and delivers the agreement provided
for in this section or that otherwise becomes obligated under this Agreement by
operation of law


20.Survival. The Executive’s termination of employment will not impair the
rights or obligations of any party hereto that accrue hereunder prior to such
termination, except to


12

--------------------------------------------------------------------------------





the extent specifically stated herein. In addition to the foregoing, NMG’s
obligation under Sections 5 or 10, and the Executive’s obligations under
Sections 4(e), 6, 7, 8, and 18, will survive the Executive’s termination of
employment.


21.Defend Trade Secrets Act Notice. The Executive is hereby provided notice that
under the 2016 Defend Trade Secrets Act: (a) no individual will be held
criminally or civilly liable under federal or state trade secret law for the
disclosure of a trade secret (as defined in the Economic Espionage Act) that:
(i) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and made solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public; and (b) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.


22.Section 409A. It is the intent of the parties that this Agreement be
interpreted and administered in compliance with the requirements of Code Section
409A to the extent applicable. In no event whatsoever shall NMG be liable for
any additional tax, interest or penalties that may be imposed on the Executive
by Code Section 409A or any damages for failing to comply with Code Section
409A. In furtherance, but not in limitation of the foregoing: (a) in the event
that the Executive is a “specified employee” within the meaning of Code Section
409A, payments which constitute a “deferral of compensation” under Code Section
409A and which would otherwise become due during the first six (6) months
following the Executive’s termination of employment shall be delayed and all
such delayed payments shall be paid in full in the seventh (7th) month after the
Executive’s termination of employment, and all subsequent payments shall be paid
in accordance with their original payment schedule, provided that the above
delay shall not apply to any payments that are excepted from coverage by Code
Section 409A, such as those payments covered by the “short-term deferral”
exception described in Treasury Regulations section 1.409A-1(b)(4), or the
exception for an “involuntary separation from service” described in Treasury
Regulations section 1.409A-1(n); and (b) notwithstanding any other provision of
this Agreement, a termination of the Executive’s employment hereunder shall
mean, and be interpreted consistent with, a “separation from service” within the
meaning of Code Section 409A. For purposes of Code Section 409A, the Executive’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement that is considered non-qualified
deferred compensation. Any reimbursements or in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Code Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided,


13

--------------------------------------------------------------------------------





in any other calendar year, (iii) the reimbursement of an eligible expense will
be made no later than the last day of the calendar year following the year in
which the expense is incurred, and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.


[Remainder of Page Intentionally Left Blank]










14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, NMG has caused this Agreement to be executed on its behalf
by its duly authorized officer, and the Executive has executed this Agreement,
effective as of the Effective Date.




EXECUTIVE:                THE NEIMAN MARCUS GROUP LLC




/s/ Adam Orvos
 
/s/ Joseph Weber
Adam Orvos
 
By: Joseph Weber
 
 
Title: Senior Vice President and
Chief Human Resources Officer























































15

--------------------------------------------------------------------------------






APPENDIX A


Definitions


1.
“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.



2.
“Cause” means, any of the following, as determined in NMG’s sole discretion, (i)
the commission of any acts of fraud, dishonesty (other than inadvertent acts or
omissions), disloyalty to NMG or its Affiliates, or moral turpitude; (ii)
conduct that is materially detrimental to NMG, monetarily or otherwise, or
reflects unfavorably on NMG or the Executive; (iii) acts of the Executive in
material violation of his obligations under this Agreement or at law; (iv) the
Executive’s failure to comply with or enforce NMG’s policies concerning equal
employment opportunity, including, without limitation, engaging in sexually or
otherwise harassing conduct; (v) the Executive’s insubordination, failure to
perform any duties reasonably assigned to him by NMG or failure to comply with
or enforce other personnel policies of NMG or its Affiliates (other than by
reason of physical or mental illness or injury); (vi) the Executive’s failure to
devote his full working time and best efforts to the performance of his
responsibilities to NMG or its Affiliates; (vii) any act of material misconduct
or gross negligence by the Executive in the performance of his duties relating
to his employment; or (viii) the Executive’s indictment for or entry of a plea
agreement or consent decree or similar arrangement with respect to, a felony,
other serious criminal offense, or any violation of federal or state securities
laws; provided, however, that with respect to items (iii), (v) and (vi), the
Executive has been provided prior written notice of the failure and afforded a
reasonable opportunity to correct same.



3.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.



4.
“Competitor” means (i) the retail operations of any Person who, at any time
during the Executive’s employment with NMG was a vendor of NMG or any of its
Affiliates and who, during any consecutive 12-month period during the five years
immediately preceding the Executive’s termination of employment with NMG had
annual gross sales to NMG and its Affiliates in the aggregate of $150 million or
more at retail; (ii) any Person (Other than NMG or an Affiliate of NMG) that
owns or operates a multi-brand luxury apparel and accessories (x) department
store, (y) specialty retail store or (z) online store; (iii) Saks Incorporated,
Nordstrom, Inc., Barneys New York, Inc., Macy’s Inc., Hudson’s Bay Company,
Amazon.com, Inc., Lord & Taylor Holdings, LLC; Yoox Net-a-Porter S.p.A., Gilt
Groupe, Inc., Matches Fashion, Luisa Via Roma S.p.A., Farfetch, Revolve,
Stylebop GmbH, and Moda Operandi, Inc. or if those corporate names are not
correct, the businesses commonly referred to as “Saks,” “Nordstrom’s,”
“Barney’s,” “Macy’s,” “Bloomingdale’s,” “Hudson’s Bay,”



A-1

--------------------------------------------------------------------------------





“Lord & Taylor,” “Amazon,” “Net-a-Porter,” or “Yoox Net-a-Porter,” “Gilt”
“Matches,” “Matches Fashion,” “Luisa via Roma,” “Farfetch,” “Revolve,”
“Stylebop” and “Moda Operandi” or any of their respective parent companies, if
applicable; and (iv) the Affiliates of, successors to and assigns of the Persons
described in (i) and (iii).


5.
“Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, that relates to the business, products,
financial condition, services or research or development of Parent, any of its
subsidiaries, or any of their respective suppliers, distributors, customers,
independent contractors, consultants or other business relations (unless and to
the extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of any breach of this
Agreement or other unauthorized disclosure by the Executive). Confidential
Information includes, but is not limited to, the following: (i) internal
business and financial information (including information relating to strategic
and staffing plans and practices, business, finances, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures and
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, and information about, Parents’ and
any of its Affiliates’ suppliers, distributors, customers, independent
contractors, consultants or other business relations and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, recipes, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable); and
(v) other Work Product. Confidential Information shall not include information
that (a) is or becomes generally available to the public other than a result of
a disclosure by the Executive, or (b) is required to be disclosed by applicable
law.



6.
“Good Reason” shall mean any of the following actions if taken without the
Executive’s prior written consent:  (i) a material diminution in the Executive’s
base compensation (other than pursuant to action of NMG or its Affiliates
reducing the base compensation of all NMG senior executives by substantially
equal amounts or substantially equal percentages as the reduction of the
Executive’s base compensation); (ii) a material diminution in the Executive’s
authority or duties or (iii) a material change in the primary geographic
location at which the Executive must perform services.



7.
“Management Equity Incentive Plan” means the Neiman Marcus Group, Inc.
Management Equity Incentive Plan, as it may be amended from time to time.



8.
“Noncompetition Area” means the following geographic areas: (i) any foreign
country where NMG or its Affiliates engage in business of any kind, including
selling, purchasing or ordering goods, at any time during the Executive's
employment with



A-2

--------------------------------------------------------------------------------





NMG or its Affiliate, and where the Executive has, during the twenty-four (24)
month period immediately predating the termination of employment, engaged in
business on behalf of NMG or its Affiliates, either in person or remotely; (ii)
the United States of America; and (iii) each metropolitan statistical area, as
defined by the US Office of Management and Budget, where, during the twenty-four
(24) month period immediately predating the termination of employment, the
Executive engaged in business on behalf of NMG or its Affiliates, either in
person or remotely.


9.
“Parent” means Neiman Marcus Group, Inc.



10.
“Parent Board” means the Board of Directors of Parent, or any successor
governing body of Parent or its successors and, unless otherwise stated, shall
include the Compensation Committee of the Board of Directors of Parent.



11.
“Person” means any individual, corporation, partnership, sole proprietorship,
joint venture, association, joint-stock company, trust, unincorporated
organization, limited liability company, government or other entity.



12.
“Release” means the Agreement and Release to be executed by the Executive in
favor of NMG, which Agreement and Release shall be in the form prepared by NMG,
but which shall contain no post-employment restrictions other than as stated
herein.



13.
“Total Disability” means that the Executive has been determined under NMG’s
long-term disability plan to be eligible for long-term disability benefits, or,
in the absence of the Executive’s participation in such plan, in NMG's
reasonable judgment, either (i) the Executive has been unable to perform his
duties because of a physical or mental impairment for 80% or more of the normal
working days during six consecutive calendar months or 50% or more of the normal
working days during twelve consecutive calendar months, or (ii) the Executive
has become totally and permanently incapable of performing the usual duties of
his employment with NMG on account of a physical or mental impairment.



14.
“Work Product” means all patents and patent applications, all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with NMG (including employment prior
to the date of this Agreement).











A-3